           Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

 FEDERICO FLORES, JR.,                              §
 MARIA GUERRERO, and                                §
 VICENTE GUERRERO,                                  §
   Plaintiffs,                                      §
                                                    §
 v.                                                 §
                                                    §
 TEXAS SECRETARY OF STATE, and                      §       Case No. 7:18-cv-113
 ARMANDINA     MARTINEZ,    ALMA                    §
 GARCIA, ALICIA DOUGHERTY NO. 1,                    §
 ALICIA DOUGHERTY NO. 2, YOLANDA                    §
 MARTINEZ,                                          §
   Defendants.                                      §


DEFENDANT TEXAS SECRETARY OF STATE’S RESPONSE IN OPPOSITION
TO PLAINTIFFS’ AMENDED JOINT MOTION FOR SUMMARY JUDGMENT

            Plaintiffs Federico Flores, Maria Guerrero, and Vicente Guerrero filed an amended

joint motion for summary judgment on July 29, 2019, contending that State law provides

an inadequate process to challenge a County’s Early Voting Ballot Board’s (“EVBB”)

decision to reject a mail-in ballot for failing to comply with all requirements to participate

in mail-in voting. See Dkt. No. 67. For the reasons explained below, the Court should deny

their motion.

                                 ARGUMENT AND AUTHORITIES

      I.       Plaintiffs’ Claims Against the Secretary of State Fail Because
               Plaintiffs Lack Standing.

            The Secretary of State raised detailed standing arguments in its motion for

summary judgment. See Dkt. No. 65 at 8-12. Plaintiffs’ motion does not remedy the

deficiencies that result in this lack of standing. For the sake of brevity, the Secretary of




                                                1
     Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 2 of 9



State stands on the briefing contained in its motion and contends that because Plaintiffs

lack standing, their motion for summary judgment should be denied.

   II.      Plaintiffs Cannot Meet the High Bar To Prove Texas’s Mail-in Voting
            Regime Is Facially Unconstitutional.

         Plaintiffs seek a broad facial invalidation of Texas’s statutory scheme related to the

process for reviewing mail-in voting ballots. See, e.g., Dkt. No. 67 at 2 (arguing that the

Court should not uphold Texas’s “statutory regime”). But “[a] facial challenge must fail

where the statute has a plainly legitimate sweep.” Crawford v. Marion Cty. Elec. Bd., 553

U.S. 181, 202 (2008). “When evaluating a neutral, nondiscriminatory regulation of voting

procedure, ‘[the court] must keep in mind that ‘[a] ruling of unconstitutionality frustrates

the intent of the elected representatives of the people.’” Id. at 203 (quoting Ayotte v.

Planned Parenthood of Northern New Eng., 546 U.S. 320, 329 (2006)). Importantly, “a

state statute should not be deemed facially invalid unless it is not readily subject to a

narrowing construction by the state courts.” Erznoznik v. Jacksonville, 422 U.S. 205, 216

(1975).

         If the most the evidence showed in this case was that the Starr County EVBB

unconstitutionally applied state mail-in voting statutes during the March 2018

Democratic Primary, then Plaintiffs have failed to mount a successful facial challenge. See

United States v. Salerno, 481 U.S. 739, 745 (1987) (explaining that to succeed on a facial

challenge to a statute, “the challenger must establish that no set of circumstances exists

under which the Act would be valid.”).

         But that is not what the evidence demonstrates.

         Plaintiffs argue that Texas’s absentee voting process violates procedural due

process because it does not include a process for absentee voters to cure their ballot after



                                               2
      Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 3 of 9



they have voted and before their ballot is rejected for a signature mismatch. Plaintiffs’

exclusive focus on the post-voting process fails to account for the entire absentee voting

scheme, which provides a constitutionally adequate process for voting absentee in Texas.

See Dkt. No. 65 at 3-6 (setting forth the process for voting by mail in Texas). As

demonstrated by the small percentage of ballots rejected during the 2018 Democratic

Primary in the cherry-picked counties identified by Plaintiffs in their prior motion for

summary judgment, the risk of an erroneous deprivation of the right to vote is slight under

the existing statutory scheme. See Dkt. No. 25 at 10. In contrast, the burdens on the State

of creating an entirely new process for ensuring the identity of mail-in voters—as Plaintiffs

demand—would be immense and would nullify any benefit of mail-in voting.

        “Procedural due process imposes constraints on governmental decisions which

deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due

Process Clause of the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S.

319, 332 (1976). Here, Plaintiffs claim a deprivation of their right to vote. In determining

whether the process provided to absentee voters in Texas is constitutionally adequate,

Plaintiffs contend that the Court should apply the balancing test articulated in Mathews

v. Eldridge by weighing: (1) Plaintiffs’ interest in participating in the democratic process

through voting; (2) the risk of erroneous deprivation of the right to vote under the

procedures used by the State; and (3) the State’s interest, including any extra

administrative or financial burden on the State from requiring additional procedures.1

See id. at 335. In weighing these factors, the Court should keep in mind that “due process


        1 The Secretary of State asserts that Anderson/Burdick controls the court’s balancing in this case.

See Dkt. No. 67 at 12-13. That analysis is contained in the Secretary of State’s Motion for Summary
Judgment. Id. To the extent that Plaintiffs argue for a stricter scrutiny under a Mathews analysis, that
argument lacks merit. However, as noted in the argument that follows, even under a Mathews analysis, the
Texas statutory scheme for mail-in voting withstands constitutional challenge.


                                                    3
     Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 4 of 9



is flexible and calls for such procedural protections as the particular situation demands.”

Id. at 334 (internal alterations, citation and quotation marks omitted).

       Texas does not contest that voters have a significant interest in voting. Therefore,

if the Matthews test were to apply, the facial challenge turns on whether the risk of

erroneous deprivation under the current procedures outweighs the burdens that would

be imposed on the State to require the types of additional procedures Plaintiffs request.

       First, when restrictions on due process rights of voters are reasonable and not a

severe burden—as in this case—the State’s important regulatory interests are generally

sufficient to justify the restriction. Burdick v. Takushi, 504 U.S. 428, 434 (1992). Here,

Texas’s mail-in ballot requirements promote Texas’s interests in—

           Preserving the integrity of its election process;

           Maintaining an orderly election process and preventing dilution of votes by

              those who are not eligible to vote; and,

           Administrative convenience and efficiency.

       Texas “indisputably has a compelling interest in preserving the integrity of its

election process.” Eu v. San Francisco Cty. Democratic Central Comm., 489 U.S. 214, 231

(1989); see also Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (acknowledging “the State’s

compelling interest in preventing voter fraud”); Veasey v. Abbott, 830 F.3d 216, n. 46

(5th Cir. 2016) (Jones, J., concurring in part and dissenting in part) (“[T]he greatest fraud

risk exists when unauthorized persons direct an elderly, immobile voter’s choices on a

mail-in ballot. That the ballots could get lost or stolen from the mail is no more a risk than

the loss of a Social Security check.”); Crawford, 553 U.S. at 225 (Souter, J., dissenting)

(noting that “absentee-ballot fraud . . . is a documented problem”); Griffin v. Roupas, 385

F.3d 1128, 1131 (7th Cir. 2004) (“Voting fraud . . . is facilitated by absentee voting.”).


                                              4
     Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 5 of 9



       Plaintiffs have countered that the vote totals in the 2018 Starr County Democratic

Primary show that erroneous deprivation occurred, and that the “simple” fix would be a

requirement to phone or email the voter to ask if they signed their ballot.

       Specifically, Plaintiffs argue that the EVBB rejected “an incredible 13.5%” of mail-

in ballots submitted in the March 2018 Democratic Primary. Dkt. No. 58 ¶ 4. Despite

Plaintiffs’ protestations that they lack any means of challenging rejected ballots, the

original plaintiffs in this case, the candidates themselves, filed an election challenge in a

state district court and argued that the mail-in ballots rejected by the EVBB cost them

their elections. See Galvan v. Vera, 2018 WL 4096383 (Tex.App.—San Antonio Aug. 29,

2018) (no pet.). Following a five-day hearing, a district court judge found that “no clear

evidence of systemic fraud or error producing protocols was shown.” Id. at *2. The Fourth

Court of Appeals did find that the trial court erred in concluding that a failure to record

information on carrier envelopes did not invalidate certain votes. Id. at 4. Ultimately, the

Fourth Court of Appeals upheld the lower court while pointing out that the fifty votes that

should have been invalidated did not alter the outcome of the election. Id. at *4.

         Of course, the current named Plaintiffs, all registered voters in Starr County, had

another recourse: notice and appeal to a county election officer. If a mail-in ballot is

rejected, the EVBB presiding judge is required to deliver written notice to the voter no

later than the tenth day after election day. Tex. Elec. Code § 87.0431. “If a county election

officer . . . determines that a ballot was incorrectly rejected or accepted by the [EVBB]

before the time set for convening the canvassing authority, the county election officer may

petition a district court for injunctive or other relief as the court determines appropriate.”

Tex. Elec. Code § 87.127(a). But Plaintiffs did not speak with the county election officer

(here, the Starr County Elections Administrator), or even anyone in the Secretary of


                                              5
     Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 6 of 9



State’s office, to request that the county officer seek relief regarding their ballots. Dkt. No.

65 at 15-16. Plaintiffs cannot plausibly contend that reaching out to the county election

officer would have been fruitless. At least one county election officer—Pamela Ohlendorf,

the Caldwell County Election Administrator—successfully sought reconsideration of

rejected mail ballots during the March 6, 2018 Republican primary election. See Exhibit

A, Cause No. 18-O-108, in the 421st Judicial District, Caldwell County, Texas. A similar

result may have been possible here. But because Plaintiffs took no steps to utilize the

statutory procedures available to them, they cannot now claim a due process violation.

See, e.g., Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000) (“If there is a process on the

books that appears to provide due process, the plaintiff cannot skip that process and use

the federal courts as a means to get back what he wants.”).

         Given this additional level of review, the most analogous precedent is Lemons v.

Bradbury, 538 F.3d 1098 (9th Cir. 2008), in which a group of Oregon voters claimed that

the state’s “procedures for verifying referendum petition signatures violated their equal

protection and due process rights.” Id. at 1100. Those procedures, much like the

procedures at issue in this case, required “county election officials [to] verify sampled

referendum signatures by determining whether each petition signature matches the

signature on the signer’s existing voter registration card.” Id. at 1101. The Ninth Circuit

rejected a due process argument similar to the one Plaintiffs raise here. The court noted

that the “Secretary’s procedures already allow chief petitioners and members of the public

to observe the signature verification process and challenge decisions by county elections

officials” and that the “value of additional procedural safeguards therefore is negligible,

and the burden on plaintiffs’ interests from the state’s failure to adopt their proposed

procedures is slight at most.” Id. at 1105. Thus, “the administrative burden of the


                                               6
      Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 7 of 9



additional process plaintiffs propose outweighs any marginal benefit that would result

from additional procedures.” Id. The same is true in this case: by allowing the county

election officer to bring suit, Texas ensures that procedural safeguards are in place to

protect against erroneous signature match determinations. Plaintiffs have not shown that

any further process is necessary, especially balanced against the State’s interest in

ensuring the integrity of its elections.

        Moreover, the reasoning supporting Plaintiffs’ proposed fix is flawed: a phone call

or email would only provide notice, not a fix for the identification issue. The County-level

EVBB would still need to verify the voter’s identity through some in-person identification

or otherwise independently verifiable method. If not through a signature, then the voter

would still have to present at a County facility to verify his or her identify, defeating the

purpose of mail-in voting.

        At bottom, Plaintiffs fail to carry their burden to demonstrate a high risk of

erroneous deprivation that would justify invalidating or completely reworking mail-in

voting in the State of Texas. They therefore cannot prevail on their due process challenge

to the mail-in provisions of the Texas Election Code.2

                                            CONCLUSION

        For the foregoing reasons, Plaintiffs’ Amended Joint Motion for Summary

Judgment should be denied.




         2 Plaintiffs have also alleged that the Texas Election Code provisions related to mail-in ballots

violate the Equal Protection Clause, but they do not raise this claim in their amended motion for summary
judgment. See Dkt. No. 67. For the reasons the Secretary of State has already briefed, summary judgment
should be granted against the Plaintiffs on this issue. See Dkt. No. 65 at 18-19.


                                                    7
    Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 8 of 9



Dated: August 19, 2019.            Respectfully submitted.

                                   KEN PAXTON
                                   Attorney General of Texas

                                   J E F F E R Y C. M A T E E R
                                   First Assistant Attorney General

                                   D A R R E N L. M C C A R T Y
                                   Deputy Attorney General for Civil Litigation

                                   THOMAS A. ALBRIGHT
                                   Chief - General Litigation

                                   /s/ Michael R. Abrams
                                   MICHAEL R. ABRAMS
                                   Attorney-in-Charge
                                   Southern District ID No. 2513900
                                   Texas Bar No. 24087072
                                   Assistant Attorney General
                                   General Litigation Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 463-2120
                                   Facsimile: (512) 320-0667
                                   michael.abrams@oag.texas.gov

                                   Counsel for Defendant Texas Secretary of
                                   State




                                     8
     Case 7:18-cv-00113 Document 70 Filed on 08/19/19 in TXSD Page 9 of 9



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically
with the Court and delivered by CM/ECF on August 19, 2019, to all counsel of record.

                                           /s/ Michael R. Abrams
                                           MICHAEL R. ABRAMS
                                           Assistant Attorney General




                                              9
